Dowling, J.
The disposition of this appeal must follow that in the accompanying appeal from the order setting aside the agreement of settlement. (Di Raffaele v. Gerkhardt, No. 1, 217 App. Div. 185.) By that order plaintiffs were required to hold the sum of $1,000 already paid to them in trust, subject to the further order of the court. When a subsequent trial was had of the actions between the parties (which had already been settled) the complaints were dismissed and plaintiffs were directed to pay back the money already paid to them (in reality $1,050, not $1,000 as the original order stated) and upon their failure so to do were adjudged in contempt of court.
As we have reached the conclusion that the agreement of settlement was improperly vacated, the subsequent trial and the judgment entered therein were improperly had and entered, and the order adjudging the plaintiffs in contempt was without legal or valid basis and should be reversed.
The order appealed from should, therefore, be reversed, with ten dollars costs, and the motion denied, with ten dollars costs.
Clarke, P. J., Finch, Martin and Wagner, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.